Response to Arguments
Applicant's arguments filed 10 February 2021 have been fully considered but they are not persuasive. Applicant argues that Cho does not teach a mapping relationship wherein “each piece of the light emission power corresponds to a respective one of the plurality of preset brightness ranges”.
As evidence, Applicant points to Paragraphs 0079-0081 of Cho which discloses a lighting control mode C which uses “infrared lighting of low output power”, a lighting control mode B which uses infrared light to “maintain a lower output power than that of the conventional case” and lighting control mode A which uses infrared lighting of “a high output power”.  Based on this, Applicant argues that mode B and mode C both use infrared lighting controlled “at a lower output power”.
The examiner disagrees.  First, it is noted that Cho does not disclose using “a low output power” for both mode B and C, but instead discloses “a low output power” for mode C and “a lower output power than that of the conventional case” for mode B.  If Cho intended for an identical power to be used in each mode, it would be expected that identical wording would have been chosen rather than the different phrasing intentionally used by Cho.  
Additionally, even if “a low output power” and “a lower output power than that of the conventional case” were to be considered identical, Cho would still disclose two ranges mapped to two output powers.  Specifically, in this interpretation, Cho would disclose a first range of 0<L1<Th2 mapped to a low output power (i.e. modes B and C) and a second range of L1>Th2 mapped to a high output power (i.e. mode A).  Since the claims are not specific as to the number of ranges/powers, how the mapping is stored or how the preset brightness range is determined, Cho would still read on the claims under this interpretation even if mode B and mode C used the same output power.
Therefore, Applicant’s arguments are not considered persuasive and do not place the application in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310.  The examiner can normally be reached on Monday-Friday ~9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Timothy J Henn/Primary Examiner, Art Unit 2698